Name: 2005/578/: Commission Decision of 27 July 2005 derogating from Council Decision 2001/822/EC as regards the rules of origin for meat of scallops of the genus Placopecten magellanicus from Saint Pierre and Miquelon (notified under document number C(2005) 2819)
 Type: Decision
 Subject Matter: European construction;  European Union law;  international trade;  fisheries;  America
 Date Published: 2008-12-05; 2005-07-28

 28.7.2005 EN Official Journal of the European Union L 197/31 COMMISSION DECISION of 27 July 2005 derogating from Council Decision 2001/822/EC as regards the rules of origin for meat of scallops of the genus Placopecten magellanicus from Saint Pierre and Miquelon (notified under document number C(2005) 2819) (2005/578/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 2001/822/EC of 27 November 2001 on the association of the overseas countries and territories with the European Community (1), and in particular Article 37 of Annex III thereto, Whereas: (1) On 27 April 2005 Saint Pierre and Miquelon requested a seven-year derogation from the rules of origin set out in Annex III to Decision 2001/822/EC in respect of an annual quantity of 250 tonnes of fresh and frozen meat of scallops of the genus Placopecten magellanicus, exported from Saint Pierre and Miquelon. (2) Saint Pierre and Miquelon based its request on the delays in getting scallop farming under way in Miquelon Bay and the fact that local scallop production remains largely based on spat imported from Canada. The spat, shell-on scallops and scallop meat imported from Canada will provisionally replace the supply of raw scallops that the local processing industry currently lacks. (3) The requested derogation is justified under Annex III to Decision 2001/822/EC, and in particular Article 37(1) thereof, especially as regards the development of an existing industry in Saint Pierre and Miquelon. The derogation is essential for the preservation of the activity of the plant in question, which employs a significant number of people. Subject to compliance with certain conditions relating to quantities, surveillance and duration, the derogation would not cause serious injury to an established industry of the Community or one or more of the Member States. (4) A derogation should therefore be granted in respect of certain quantities of meat of scallops of the genus Placopecten magellanicus processed in Saint Pierre and Miquelon and imported into the Community. (5) Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (2) lays down rules for the management of tariff quotas. Those rules should be applied mutatis mutandis to the management of the quantities in respect of which the derogation in question is granted. (6) In view of the expiry of Decision 2001/822/EC on 31 December 2011, provision should be made to ensure the derogations validity beyond that date if a new decision is adopted on the association of the overseas countries and territories with the European Community or if Decision 2001/822/EC is extended. (7) The measures provided for in this Decision are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS DECISION: Article 1 By way of derogation from Annex III to Decision 2001/822/EC, fresh and frozen meat of scallops of the genus Placopecten magellanicus falling with CN code 0307 and described in the Annex which are processed in Saint Pierre and Miquelon shall be regarded as originating in Saint Pierre and Miquelon where they are obtained from non-originating spat, shell-on scallops and scallop meat, in accordance with the terms of this Decision. Article 2 The derogation provided for in Article 1 shall apply to the quantities shown in the Annex which are imported into the Community from Saint Pierre and Miquelon during the period from 1 August 2005 to 31 July 2012. Article 3 Articles 308a, 308b and 308c of Regulation (EEC) No 2454/93 relating to the management of tariff quotas shall apply mutatis mutandis to the management of the quantities referred to in the Annex. Article 4 1. The customs authorities of Saint Pierre and Miquelon shall take the necessary steps to carry out quantitative checks on exports of the products referred to in Article 1. To that end, all the certificates they issue pursuant to this Decision shall bear a reference to it. 2. The competent authorities of Saint Pierre and Miquelon shall forward to the Commission every three months a statement of the quantities in respect of which movement certificates EUR 1 have been issued pursuant to this Decision and the serial numbers of those certificates. Article 5 Box 7 of EUR 1 certificates issued under this Decision shall contain one of the following phrases:  Derogation  Commission Decision 2005/578/EC,  DÃ ©rogation  DÃ ©cision 2005/578/CE de la Commission. Article 6 This Decision shall apply from 1 August 2005 to 31 December 2011. In the event of the adoption of a new preferential scheme replacing Decision 2001/822/EC beyond 31 December 2011, this Decision shall continue to apply until the date of expiry of this new scheme, though not beyond 31 July 2012. Article 7 This Decision is addressed to the Member States. Done at Brussels, 27 July 2005. For the Commission LÃ ¡szlÃ ³ KOVÃ CS Member of the Commission (1) OJ L 314, 30.11.2001, p. 1. (2) OJ L 253, 11.10.1993, p. 1. Regulation as last amended by Regulation (EC) No 883/2005 (OJ L 148, 11.6.2005, p. 5). ANNEX Quantities imported from Saint Pierre and Miquelon Order No CN code TARIC subdivision Description of goods Period Quantities (tonnes) 09.1643 0307 21 00 0307 29 90 20 10 Fresh and frozen meat of scallops of the genus Placopecten magellanicus from 1.8.2005 to 31.7.2006 250 from 1.8.2006 to 31.7.2007 250 from 1.8.2007 to 31.7.2008 250 from 1.8.2008 to 31.7.2009 250 from 1.8.2009 to 31.7.2010 250 from 1.8.2010 to 31.7.2011 250 from 1.8.2011 to 31.7.2012 250